PD-0587-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 6/19/2015 10:31:58 AM
                                                                             Accepted 6/19/2015 2:43:19 PM
                                      No. PD-0587-15                                         ABEL ACOSTA
                                                                                                     CLERK

                                  IN THE COURT
                          OF CRIMINAL APPEALS OF TEXAS

ANDREW OLEVIA JONES                            §
                                               §
vs.                                            §                 Case No. 01-14-00501-CR
                                               §
THE STATE OF TEXAS                             §

                  MOTION FOR LEAVE TO FILE PETITION
               FOUR DAYS AFTER LAST DAY TO FILE PETITION

TO THE HONORABLE JUSTICES OF THIS COURT:
         Appellant Andrew Olevia Jones moves the Court for leave to file his Petition for

Discretionary Review on June 19, 2015; the Petition is being filed simultaneously with

this motion.

      1. In cause number 01-14-00501-CR, the First Court of Appeals affirmed Mr.
         Jones’s conviction on April 14, 2015. The deadline to file the petition for
         discretionary review was June 15, 2015. Rule 68.2(c) of the Texas Rules of
         Appellate Procedure provides that the Court may extend the time to file the
         petition if a motion to extend is filed no later than 15 days after the last day for
         filing the petition

      2. Mr. Jones has made one previous request for extension.

      In view of the foregoing, Mr. Jones moves the Court to permit him to file his petition

for discretionary review until and including June 19, 2015.




            June 19, 2015
                                        Respectfully submitted,

                                        Alexander Bunin
                                        Chief, Harris County Public Defender’s Office


                                        /s/ Melissa Martin

      _____________________________________
                                Melissa Martin
                                Assistant Public Defender
                                1201 Franklin, 13th Floor
                                Houston, TX 77002
                                713/274-6709; Fax 713/437-4319
                                Email melissa.martin@pdo.hctx.net
                                Texas Bar # 24002532




                          CERTIFICATE OF SERVICE



      I certify that a copy of the foregoing Motion was e-served to Alan Curry,

Assistant District Attorney, Harris County Texas and to the State Prosecuting Attorney.


                                        /s/Melissa Martin
                                        _______________________________
                                        MELISSA MARTIN